DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/15/19, wherein
Claims 1-28 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-4, 8-17, 20-24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KREMERMAN (US 2015/0190933) from Applicant’s IDS filed 10/25/19
As for independent claim 1, KREMERMAN discloses a substrate transport apparatus {see abstract and figure 2} comprising: a torsional motion driver member having an exterior perimeter circumscribing an axis of rotation of the torsional motion driver member {see at least figures 2-3B, 5B, item 521B; pars. 0061-0065}; and a torsional motion follower member {see at least figure 5B} including a body portion {figure 5B, item 516} and a bearing collar rotatably coupled to the body portion {figure 5B, item 522}, the torsional motion follower member being coupled to the torsional motion driver member with a dimensionally substantially invariant interface, wherein the bearing collar is decoupled from the exterior perimeter of the torsional motion driver member so that the exterior perimeter, as a whole, is free of the bearing collar {see at least figures 2-3B. and pars. 0053-0064}. 
As for dep. claim 2, KREMERMAN discloses wherein the bearing collar is decoupled from the dimensionally substantially invariant interface {see at least figure 5B, the bearing collar is not in contact with either 527 or 528}.
As for claims 3, KREMERMAN discloses wherein the torsional motion driver member has a driver member position datum surface and the torsional motion follower member has a follower member position datum surface, wherein the driver member position datum surface and the follower member position datum surface are in a predetermined alignment setting a predetermined position of the torsional motion driver member and the torsional motion follower member with respect to each other {see at least figure 2, and 5B}. 
As for dep. claim 4, KREMERMAN discloses wherein the dimensionally substantially invariant interface has a configuration that complements the driver member position datum surface of the torsional motion driver member and the follower member position datum surface of the torsional motion follower member so that engagement therewith by the dimensionally substantially invariant interface effects a repeatable predetermined position of the dimensionally substantially invariant interface with respect to both the torsional motion follower member and the torsional motion driver member {see at least figures 2 and 5B}.
As for dep. claim 8, KREMERMAN discloses wherein the dimensionally substantially invariant interface is a substantially frictionless coupling between the torsional motion follower member and the torsional motion driver member {see at least figure 1C, pars. 0043-0052}.
As for dep. claim 9, KREMERMAN discloses that the exterior perimeter of the torsional motion driver member is wholly a free surface {see at least figure 1C, and pars. 0043-0052}.
As for dep. claim 10, KREMERMAN discloses wherein the torsional motion follower member is a pulley 516 {see at least pars. 0061 and 0064}. 
As for dep. claim 11, KREMERMAN discloses a preloaded band to pulley coupling connected to the pulley {see at least figure 1C}.
As for dep. claim 12, KREMERMAN discloses wherein the torsional motion follower member is an arm link {see at least figure 2}. 
As for dep. claim 13, KREMERMAN discloses wherein the torsional motion driver member is a drive shaft {see at least figure 5B and par. 0061}. 
As for dep. claims 14-15, KREMERMAN discloses wherein the torsional motion driver member is a drive shaft of a multi-axis drive spindle, wherein the torsional motion driver member is one of an inner drive shaft or an outer drive shaft of a multi-axis drive spindle {see at least figures 1C, 3A and 3B}. 
As for dep. claim 16, KREMERMAN discloses an arm link housing, wherein the torsional motion follower member further comprises at least one bearing seating the body portion on the bearing collar, wherein bearing races of the at least one bearing depend from the arm link housing, independent of the torsional motion driver member {see at least figures 2-4}.
As for dep. claim 17, KREMERMAN discloses the bearing collar depends from the arm link housing independent of the torsional motion driver member {see at least figures 3A-3B}. 
As for claims 20-24, 26-28, the limitations of these claims have been noted in the rejection above.  They are therefore rejected for the similar reason set forth above.
Claims 5-7, 18-19 and 25 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al (US 2018/0373154); Um (US 2018/0182628); Kim et al (US 2016/0351425); Tashiro et al (US 2012/0148375)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664